Citation Nr: 1631805	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for ischemic heart disease (coronary artery disease, status post coronary artery bypass graft).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Veteran testified at a June 2015 Travel Board hearing; the hearing transcript is of record.  

While the Veteran's representative more recently raised the issue of whether a separate rating was warranted for a coronary artery bypass scar in April 2015 correspondence, in June 2015 hearing testimony, the Veteran withdrew the claim with regard to a coronary artery bypass surgery scar.  Because the appeal for an initial compensable rating for a coronary artery bypass scar had not been certified to the Board, the Board finds that the issue was properly withdrawn.  See 38 C.F.R. 
§ 20.204 (2016).   


FINDING OF FACT

For the entire rating period, the Veteran has had an estimated workload where greater than 5 METS but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy on echocardiogram; and left ventricular dysfunction with an ejection fraction of 50% to 55%.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent rating for ischemic heart disease (coronary artery disease, status post coronary artery bypass graft) have been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.140, Diagnostic Code 7017 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that an August 2011 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing his initial claim for service connection.  Initial rating claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim.  VAOPGCPREC 8-2003.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes private treatment records, a VA authorized examination and opinion, a private disability evaluation, and the Veteran's statements and hearing testimony.  The Veteran was afforded a VA authorized examination in November 2011 to evaluate his ischemic heart disease and a supplemental opinion was provided in April 2012.  The Board finds that, the examination obtained is adequate because it was performed by medical professional, was based on a review of the record and a thorough examination of the Veteran, and adequately addresses the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. 3.159(c)(4).  The Veteran has not, otherwise, identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Veteran was assigned an initial 100 percent rating for coronary artery disease, status post coronary artery bypass graft from July 29, 2011, and was assigned an initial 10 percent rating, effective September 1, 2011.  The effective date of the initial total rating is not on appeal, and the Board finds that symptoms related to coronary artery disease, status post coronary artery bypass graft, have not changed in severity over the course of the appeal.  Instead, the Board finds that an increased rating is warranted for the Veteran's ischemic heart disease for the entire rating period from September 1, 2011.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Service-connected ischemic heart disease (coronary artery disease, status post coronary artery bypass graft) has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7017 (coronary bypass surgery).  The Veteran was assigned an initial 100 percent rating from July 29, 2011, the date of the Veteran's claim, to September 1, 2011, three months following his hospital admission for surgery, in accordance with Diagnostic Code 7017.  He was assigned a 10 percent rating thereafter.  

Under Diagnostic Code 7017, a 10 percent rating is assigned in cases where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104.

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2016).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id.

The Veteran and his representative contend, during a June 2015 Board hearing, that a higher 30 percent rating is warranted for his heart disability based on findings from a November 2011 VA examination and a more recent May 2015 evaluation completed by his private physician.

A November 2011 VA authorized examination shows that the Veteran has diagnosed coronary artery disease, status post two-vessel bypass surgery.  The Veteran did not have congestive heart failure.  Diagnostic testing included an EKG and echocardiogram.  He had evidence of left ventricular hypertrophy.  The echocardiogram was also stated to show a left ventricular ejection fraction of 50 to 55%.  The examiner indicated that the Veteran had an estimated workload of greater than 5 METs but not greater than 7 METs, resulting in fatigue, consistent with activities such as walking 1 flight of stairs, golfing without a cart, mowing the lawn, or heavy yard work.  The functional impact of his disability was reported by the Veteran as feeling more limited, getting tired easily, taking longer to do things, feeling weaker, and not being able to walk as far or as fast.  

In an April 2012 supplemental opinion, a different VA examiner opined, based on a review of the record, that left ventricular hypertrophy found on EKG and echocardiogram was not due to ischemic heart disease or coronary artery disease, but was most likely due to a history of hypertension.  He stated that in this Veteran, left ventricular ejection fraction was a better indicator of current cardiac status than METs level because his METs were affected by comorbidities including tobacco abuse.   

The Board find that while the April 2012 VA examiner reasoned, in support of his opinion, that "ischemic heart disease and coronary artery disease do not cause left ventricular hypertrophy," the rating criteria specifically cites "evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray," as a relevant finding consistent with a 30 percent rating for coronary bypass surgery and arteriosclerotic heart disease (coronary artery disease).  See 38 C.F.R. § 4.104, Diagnostic Code 7005 and 7017.  Thus, the Board finds that these findings are relevant to the Veteran's current rating. 

A May 2015 disability evaluation completed by the Veteran's private physician, Dr. B.D., shows no history of congestive heart failure.  The Veteran had coronary bypass surgery in May 2011.  On echocardiogram in January 2014, the Veteran was stated to have a left ventricular ejection fraction of 50 to 55%.  He had mild left ventricular hypertrophy.  The VA examiner indicated that on a most recent Lexiscan stress test, the Veteran had a normal ejection fraction of 54%.  Private cardiology treatment records dated in December 2014 also identify a left ventricular ejection fraction of 54% documented via nuclear study on March 2014.

In this case, the November 2011 VA authorized evaluation and May 2015 private evaluation reflect findings consistent with both a 30 percent and a 60 percent rating under Diagnostic Code 7017.  A November 2011 VA authorized examination shows that the Veteran had had an estimated workload of greater than 5 METS but not greater than 7 METs as well as evidence of cardiac hypertrophy on echocardiogram, consistent with a higher 30 percent rating under Diagnostic Code 7017.  

The Veteran also had left ventricular dysfunction with an ejection fraction measured at 50 to 55% on echocardiogram during both the November 2011 VA authorized examination and on a January 2014 echocardiogram cited in his private evaluation.  He had a left ventricular ejection fraction of 54% measured on a January 2014 Lexiscan cardiac nuclear stress test, consistent with findings from the November 2011 and January 2014 echocardiograms.  Moreover, an April 2012 VA examiner opined, that in this case, left ventricular ejection fraction was a better indicator of current cardiac status than METs testing.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a higher 60 percent rating is warranted where the Veteran's left ventricular ejection fraction of 50 to 55% approximates a rating based on left ventricular dysfunction with an ejection fraction of 30 to 50% under Diagnostic Code 7017.  See 38 C.F.R. § 4.104; see also 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   

The Board find that the next higher 100 percent rating is not warranted for coronary artery disease, status post coronary artery bypass graft where the Veteran did not have evidence of chronic congestive heart failure; did not have an estimated workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and did not have a left ventricular ejection fraction of less than 30 percent.  Accordingly, the Board finds that a 100 percent rating under Diagnostic Code 7017 has not been met or more nearly approximated.  See 38 C.F.R. § 4.104.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused the Veteran's ischemic heart disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on estimated workload in METs, and left ventricular ejection fraction.  The Veteran's heart disease is characterized by an estimated workload where greater than 5 METS but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy on echocardiogram; and left ventricular dysfunction with an ejection fraction of 50% to 55%.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria and higher ratings are available based on a greater degree of impairment.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected coronary artery disease, status post bypass graft.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran in hearing testimony, to include limitation of activities, fatigue, shortness of breath, and dizziness are contemplated by the rating criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  In the absence of exceptional factors associated with service-connected ischemic heart disease, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran and his representative have not asserted in statements or testimony, and the record does not otherwise indicate that the combined effect, collective impact, or compounding negative effects of his service-connected disabilities presents a disability picture not adequately captured by the schedular rating criteria.  Accordingly, the Board finds that referral for an extraschedular evaluation under Johnson is not warranted.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the evidence submitted in conjunction with the present appeal for an increased rating does not indicate that the Veteran is unemployable as a result of his service-connected disability, and the Veteran does not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.





(CONTINUED ON NEXT PAGE)



ORDER

An initial 60 percent rating for ischemic heart disease (coronary artery disease, status post coronary artery bypass graft) is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


